Case 5:18-cv-01471-GTS-TWD Document 48 Filed 10/31/19 Page 1 of 2

 

US. DISTRICT COURT - N.D. OF N.Y.

 

 

 

 

 

 

 

Us Distuct Cort |} oct 31.2019
oo earthen Disterct af Mey a AT —-OCLOCK
Wo Hea a St John M. YM. Domurad, Clerk - Binghamton
B naler reykesy ALY, ) SIO \
| FLGCV 14

Jeram € LOW He |

peewee in re . . Oroncag., (aunta Te Parlour’ of

u a a _ bbLbo Rost a nr

oe serpece t nen aon 2 Janasulle og 3078 - W468

a . He TE The Canet rek acl y Vic cree Lodge Revue Jom Cass...
Lem erhay in gud too JIGS Civil Lawsurt He
a 1 neue tin Pca less ore pe COudS ,T Gm Current
—————} "Tyncerenakd On Po Lek Veoladin. oh JOVrLSUs ) ye Cazes Hy
So me ACN Li Juomsu ie Lh ch. 1 gé te. oot Pande « Henry
oe On nh NIN being ad J Gia Cotte der at the tine of
Oo im frearne | Lolit ithe be re Yoted. an om Sentenced
_ fs Hive = edd 90 Coys et Ub tine ) ual de 9% oe
a ed Cone \rome Creasmd febuar a ty Newt Cause dato YI ld
_ sects Rinchamdsn bedo ral. Fase Powe fa (e eqacel& 46 Vu
HORS Lestat 1s tn NOendes Tl Inout yeh to “Aiken on aay
xh Lrcurld Like te Gig Pe Couch 16 Gnd Could bt GSSigercd
- ky my Cone AIS be Det ecy Haut lav I oeceratly) Pogo td Lr
te Sle “Are Courts ic i COLL Ad Far Movemsy and by
Glines Cubuno Canrth ct: be post faved) Uti! Kwa se

eSsrgued to Cepargint Rey tl Gwe CQ a to CLpUsger ME G@~
Une af Uiclaticns 1y fibiklwd Thane Yeo aged ui \ Jerome
whe

thy

Case 5:18-cv-01471-GTS-TWD Document 48 Filed 10/31/19 Page 2 of 2

INMATE NAME: e Jeramie Uhite SORE eby aay wee
Bon8 ZAST SENECA TURNPIKE vege sonar ig , wee
Jas svik Le, NY 18078-9405 ceed LIT AGENTS feed P| FO nev eR. Tt.

UL.S. Visti ct Cwitd
Mat, enn Disha ct of Ny,
/ Hence, hs
On ghar ton Navy 1S6\

bedside presage dled eggfeofogg epee flatly

 
  
   
 

Barn Swallow

ei
